Citation Nr: 1724148	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  10-44 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to increased ratings for left knee, status-post anterior cruciate ligament reconstruction with patellofemoral syndrome with limitation of flexion, rated as 10 percent disabling prior to December 15, 2008, and rated as 20 percent disabling therefrom.

2.  Entitlement to increased ratings for left knee, status-post anterior cruciate ligament reconstruction with patellofemoral syndrome with limitation of extension, not rated prior to December 15, 2008, and rated as 30 percent disabling therefrom.


REPRESENTATION

Appellant represented by:	Rhett Klok, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1999 to August 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board remanded this case in April 2013.

In a June 2014 rating decision, the RO granted the Veteran increased ratings for his service-connected left knee disability.  The increased ratings do not represent a full grant of the benefit sought.  Therefore, the Veteran's appeal was not abrogated, and the issue of entitlement to increased ratings for the service-connected left knee disability remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Furthermore, as the claim was received December 15, 2008, the rating period currently on appeal is from December 15, 2007, one year prior to the date of receipt of the Veteran's claim, through the present.  38 C.F.R. § 3.400(o)(2) (2016).  In the June 2014 rating decision, the RO established an effective date for the increased ratings of December 15, 2008, the date the Veteran's claim was received.  Accordingly, staged ratings have been created, and the issues before the Board are as stated on the title page.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board is cognizant that a claim for entitlement to a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, B. Weissglass, M.D., an independent medical examiner, opined that the Veteran's service-connected left knee disability prevents him from running, squatting, and kneeling, and makes it difficult for the Veteran to stand more than 30 to 45 minutes and to climb stairs.  The examiner's report says that the condition causes the Veteran "difficulty at work", suggesting that the Veteran was working at the time.  An April 2014 VA examiner opined that the Veteran's service-connected left knee disability does not have an impact on his ability to work.  The Veteran reported at an August 2016 VA examination that the condition prevents him from running and playing sports.  In addition, he has significant pain with bending and stooping, and has a limp while walking due to the service-connected left knee disability.  The Veteran has not argued, and the record does not otherwise reflect, that the disability renders him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised as a part of the increased ratings issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that these matters must be remanded for further development before a decision may be made on the merits.

Following the Board's April 2013 remand, the Veteran was provided VA examinations as to his service-connected left knee disability in April 2014 and August 2016.  The reports for those examinations include range-of-motion measurements for the Veteran's bilateral knees, to include indications of whether the Veteran had pain on motion and whether there was evidence of pain with weight-bearing.  The April 2014 VA examiner indicated that the Veteran's service-connected left knee disability interferes with his ability to sit, stand, and bear weight.  The August 2016 VA examiner indicated that the Veteran did not show evidence of pain with weight-bearing.  However, the reports do not specify whether the range-of-motion measurements were taken on active motion, on passive motion, on weight-bearing, or on nonweight-bearing.  In addition, the examiners did not indicate that they were unable to perform range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or that such testing was not necessary.  Therefore, the examination reports do not make clear the extent to which pain affects the Veteran's passive, active, weight-bearing, and nonweight-bearing motion.  The final sentence of 38 C.F.R. § 4.59 provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . . ."  Therefore, to be adequate for rating purposes, an examination of the joints must, whenever possible, include the results of the range-of-motion testing described in the final sentence of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the April 2014 and August 2016 examination reports do not include range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or a statement to the effect that such testing was not possible or unnecessary in this case.  Therefore, those examinations are not adequate for rating purposes, and the case must be remanded so that the Veteran may be provided another examination to assess the current nature and severity of his service-connected left knee disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left knee disability.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to that disability.  The record and a copy of this remand must be made available to and reviewed by the examiner.  The examiner must address the following:

a) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), and 38 C.F.R. § 4.59 (2016), the examiner should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the left knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examination results should be recorded using VA Form 21-0960M-9, May 2013, Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ), or any other form or DBQ that provides all of the same information as "Section V - Pain" of that DBQ.

The examiner should indicate whether the Veteran experiences frequent episodes of locking, pain, and effusion into the joint due to dislocated semilunar cartilage as part of the service-connected left knee disability.  The examiner should also indicate whether the Veteran has recurrent subluxation or lateral instability of the left knee and, if so, should classify the severity of such symptoms as "slight", "moderate", or "severe".  The examination report should reflect consideration of the Veteran's complaints of buckling and instability of the left knee that are in the evidence of record, to include the February 2011 Board hearing transcript.

In recording the ranges of motion for the Veteran's left knee, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected low left knee disability.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use over time or during flare-ups in the service-connected left knee disability.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss, if possible.  If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, the examiner should estimate any additional functional loss during flare-ups or on repeated use, if feasible.  If it is not feasible to determine, even by estimation, the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why this is so.

The examiner must note that the record was reviewed.  The examiner must provide a complete rationale for any opinion expressed.

2) After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether higher or additional ratings may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

